     Case 1:18-cr-00207-NONE-SKO Document 397 Filed 06/22/20 Page 1 of 2

 1    W. SCOTT QUINLAN, 101269
      Attorney at Law
 2    2333 Merced Street
      Fresno, Ca 93721
 3    Telephone: (559) 442-0634
      Facsimile: (559) 233-6947
 4

 5    Attorney for Defendant LORENZO AMADOR

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11     UNITED STATES OF AMERICA,                        No. 1:18-CR-0207 LJO SKO

12                        Plaintiff,                 DEFENDANT LORENZO AMADOR’S
                                                     REQUEST TO FILE UNDER SEAL AN
13            v.                                     ATTACHMENT TO HIS REPLY TO THE
                                                     GOVERNMENT’S OPPOSITION TO HIS IN
14     LORENZO AMADOR, et al.                        LIMINE MOTION #4 (Doc. 393) AND ORDER

15                        Defendants.

16

17

18           Defendant Lorenzo Amador respectfully requests that the Court file under seal the
19    enclosed attachment to his Reply to the Government’s Opposition to His In Limine Motion #4
20    (Doc. 393). The reason for this is that it contains confidential gang classification information.
21    This attachment demonstrates that the inquiry as to Defendant’s moniker or street name is part of
22    the inquiry as to gang membership.
23    Dated: June 18, 2020                                   Respectfully submitted,
24
                                                             /s/ W. Scott Quinlan
25                                                           W. Scott Quinlan, Attorney for Defendant
                                                              LORENZO AMADOR
26
27    ///
28
                                                         1
     Case 1:18-cr-00207-NONE-SKO Document 397 Filed 06/22/20 Page 2 of 2

 1                                                ORDER

 2           Having reviewed the application to seal gang classification information, and

 3           Good Cause Appearing:

 4           IT IS HEREBY ORDERED that the Inmate Classification Questionnaire pertaining to

 5    Lorenzo Amador is to be filed under seal pending further order of the Court.

 6
      IT IS SO ORDERED.
 7

 8       Dated:    June 22, 2020
                                                       UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
